Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change January 10, 2008 Item 3 News Release The news release dated January 10, 2008 was disseminated through Marketwire using several broad distribution networks in North America and the United Kingdom. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that diamond drilling in 2007 at its wholly-owned Snowfield gold-copper project was successful in identifying a new gold-copper zone while expanding the Snowfield Zone.The property is located 40 kilometers north of the town of Stewartin northern British Columbiaand 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated January 10, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 10th day of January, 2008 January 10, 2008 News Release 08-01 DRILLING IDENTIFIES NEW GOLD ZONE AT SNOWFIELD Vancouver, B.C. Silver Standard Resources Inc. is pleased to report that diamond drilling in 2007 at its wholly-owned Snowfield gold-copper project was successful in identifying a new gold-copper zone while expanding the Snowfield Zone. The property is located 40 kilometers north of the town of Stewart in northern British Columbia and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Silver Standard’s 2007 Snowfield program included 8,684 meters of diamond drilling in 29 holes. The new Mitchell East Zone was identified in hole MZ-1 which intersected 259 meters of 0.71 grams of gold per tonne (850 feet of 0.02 ounces of gold per ton) and 0.14% copper. The hole ended in mineralization with the bottom 31 meters grading 1.38 grams of gold per tonne (102 feet of 0.04 ounces of gold per ton) and 0.31% copper. MZ-1 was collared approximately 550 meters east of Seabridge Gold’s Mitchell Deposit and has been interpreted as a potential continuation of that zone. See the attached map for details. In 2007, Seabridge Gold reported an inferred resource for the Mitchell Deposit of 13.1 million ounces of gold and 2.2 billion pounds of copper at an average grade of 0.72 grams of gold per tonne and 0.18% copper. The remainder of the 2007 program focused on the Snowfield Zone for which Silver Standard had reported in 2006 a measured and indicated resource of 2.35 million ounces of gold plus an inferred resource of 0.67 million ounces of gold. Significant Snowfield Zone results from the 2007 program include: · Drill hole SF-34 which intersected 194 meters of 1.74 grams of gold per tonne, including 102 meters averaging 2.43 grams of gold per tonne; · Drill hole SF-46 which intersected 138 meters of 1.61 grams of gold per tonne, including 89 meters of 2.00 grams of gold per tonne; · Drill hole SF-49 which intersected 213 meters of 1.32 grams of gold per tonne, including 95 meters of 2.11 grams of gold per tonne. An updated resource for Snowfield is expected in the first quarter of 2008. Four diamond drills have been reserved for the 2008 drill program which is expected to commence in June, weather permitting. Gold-copper mineralization at Snowfield occurs in a zone of pyritic quartz-sericite-chlorite schists that likely represent Jurrassic-age intermediate volcanic rocks. Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the exploration program at Snowfield. - 30 - For further information, contact: Robert A. Quartermain, President Silver Standard Resources Inc. Vancouver, B.C. (604) 689-3846 Paul LaFontaine, Director, Investor Relations Silver Standard Resources Inc. Vancouver, B.C. N.A. toll-free: (888) 338-0046 Direct: (604) 484-8212 E-Mail: invest@silverstandard.com To receive Silver Standard’s news releases by e-mail, contact Paul LaFontaine, director, investor relations at invest@silverstandard.com or call (888) 338-0046.The TSX has neither approved nor disapproved of the information contained herein. Statements contained in this news release that are not historical fact, such as statements regarding the economic prospects of the company’s projects, future plans or future revenues, timing of development or potential expansion or improvements, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward looking statements are subject to risks and uncertainties which could cause actual results to differ materially from estimated results. Such risks and uncertainties include, but are not limited to, the company’s ability to raise sufficient capital to fund development, changes in economic conditions or financial markets, changes in prices for the company’s mineral products or increases in input costs, litigation, legislative, environmental and other judicial, regulatory, political and competitive developments in Argentina or Canada, technological and operational difficulties or inability to obtain permits encountered in connection with exploration and development activities, labour relations matters, and changing foreign exchange rates, all of which are described more fully in the company’s filings with the Securities and Exchange Commission. Cautionary note to U.S. investors: The terms “measured mineral resource”, “indicated mineral resource”, and “inferred mineral resource” used in this news release are Canadian geological and mining terms as defined in accordance with National Instrument 43-101, Standards of Disclosure for Mineral Projects (“NI 43-101”) under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resources and Mineral Reserves.
